EXHIBIT 10.3.h

EIGHTH AMENDMENT TO CREDIT AGREEMENT

This EIGHTH AMENDMENT TO CREDIT AGREEMENT (as the same may be amended, restated,
supplemented, extended or otherwise modified from time to time, this
“Amendment”) is entered into as of September 28, 2007, by and among MAGNACHIP
SEMICONDUCTOR S.A., a société anonyme, organized and existing under the laws of
the Grand Duchy of Luxembourg, having its registered office at 74, rue de Merl,
B.P. 709, L-2017 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of commerce and companies under the number B 97,483
(“Luxco”), MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware corporation
(together with Luxco, “Borrowers”), MAGNACHIP SEMICONDUCTOR LLC, a Delaware
limited liability company (“Holdings”), the Subsidiary Guarantors (the
“Subsidiary Guarantors”) listed on the signature pages hereto (each of
Borrowers, Holdings and Subsidiary Guarantors are sometimes referred to herein
as a “Loan Party” and, collectively, as the “Loan Parties”), the Lenders, UBS
AG, STAMFORD BRANCH, as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders and as collateral agent (in such capacity, “Collateral
Agent”; and together with the Administrative Agent, the “Agents”, and each an
“Agent”) for the Secured Parties and the Issuing Bank.

RECITALS

A. The Borrowers, Holdings, Subsidiary Guarantors, the Lenders, UBS Securities
LLC, as lead arranger, as documentation agent and as syndication agent, UBS Loan
Finance LLC, as swingline lender, Korea Exchange Bank, as issuing bank and
Agents are parties to that certain Credit Agreement dated as of December 23,
2004 (as amended hereby, and as the same has been and hereafter may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise specified herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Credit Agreement.

B. The Borrowers have requested that the Agents and the Required Lenders agree
to amend Section 5.01(m) (Monthly Reports), Section 5.01(n) (Liquidity Reports;
Flash Reports; Account Information), Section 6.10 and Section 8.01(e) of the
Credit Agreement, all upon the terms and subject to the conditions as herein set
forth.

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments to Credit Agreement.

(a) Section 5.01(m) of the Credit Agreement (Monthly Reports) is hereby amended
and restated to read in its entirety as follows:

“(m) Monthly Reports. As soon as available and in any event within 20 days after
the end of each fiscal month of each fiscal year (except, in the case of clauses
(i), (ii) and (iii) below, with respect to any months for which quarterly or
yearly financial statements are prepared), beginning with the fiscal month
ending July 31, 2006, (i) the consolidated balance sheet of Holdings as of the
end of such fiscal month and related consolidated statements of income and cash
flows for such fiscal month and for the then elapsed portion of the fiscal year,
in comparative form with (A) the budget delivered pursuant to Section 5.01(g) in
respect of such

 

1



--------------------------------------------------------------------------------

fiscal month and such then elapsed portion of such fiscal year and (B) the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto (including, with respect to any
Subsidiary of Holdings that is not a Subsidiary Guarantor, and each other
Subsidiary of Holdings for which such note is required to be prepared pursuant
to the requirements of applicable law or GAAP, a note with a consolidating
balance sheet and financial statement of income and cash flows separating out
each such Subsidiary) and accompanied by a certificate of a Financial Officer of
a Loan Party certifying that no Event of Default has occurred or, if such Event
of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and also
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Holdings as of the date and for the periods specified in accordance with GAAP
consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section, subject to normal year-end
audit adjustments, (ii) a narrative report and management’s discussion and
analysis, in form and substance reasonably satisfactory to the Administrative
Agent, of the consolidated financial condition and results of operations of the
Loan Parties for such fiscal month, (iii) a report in form and substance
reasonably satisfactory to the Administrative Agent identifying, as of the end
of such month, (A) each cash account of Loan Parties (other than (x) payroll
accounts and trust accounts maintained in the ordinary course of business,
(y) accounts from which cash is swept to other accounts no less frequently than
weekly and (z) other accounts that do not contain funds in the aggregate in
excess of US$50,000 at any time), (B) the balance of each such account, (C) the
financial institution at which each such account is held, and (D) the account
number of each such account, (iv) a report in form and substance reasonably
satisfactory to the Administrative Agent setting forth Consolidated EBITDA for
the twelve fiscal month period ending on the last day of such fiscal month and
(v) notwithstanding the foregoing, solely with respect to each month in respect
of which the Liquidity Requirement is applicable pursuant to Section 6.10(f)
commencing with the month ending December 31, 2006, a certificate in the form of
Exhibit P hereto with respect to the Loan Parties’ compliance with the Liquidity
Requirement.”

(b) Section 5.01(n) of the Credit Agreement (Liquidity Reports; Flash Reports;
Account Information) is hereby deleted.

(c) Section 6.10 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

“SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, at the last
day of each fiscal quarter during any period set forth in the table below, to
exceed the ratio set forth opposite such period in the table below:

 

Test Period

  

Leverage Ratio

    

Closing Date

  

—

  

December 31, 2005

   5.100 to 1.0   

January 1, 2006

  

—

  

March 31, 2006

   4.700 to 1.0   

April 1, 2006

  

—

  

June 30, 2006

   4.850 to 1.0   

July 1, 2006

  

—

  

September 30, 2006

   6.850 to 1.0   

October 1, 2006

  

—

  

December 31, 2006

   15.000 to 1.0   

 

2



--------------------------------------------------------------------------------

January 1, 2007    —    March 31, 2007    30.000 to 1.0    April 1, 2007   

—

  

June 30, 2007

   25.000 to 1.0    July 1, 2007   

—

  

September 30, 2007

   20.000 to 1.0    October 1, 2007   

—

  

December 31, 2007

   15.000 to 1.0    January 1, 2008   

—

  

March 31, 2008

   14.000 to 1.0    April 1, 2008   

—

  

June 30, 2008

   14.000 to 1.0    July 1, 2008   

—

  

September 30, 2008

   14.000 to 1.0    October 1, 2008   

—

  

December 31, 2008

   13.500 to 1.0   

January 1, 2009 and thereafter

   2.625 to 1.0   

(b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth below, to be less
than the ratio set forth opposite such period in the table below:

 

Test Period

  

Interest Coverage Ratio

    

Closing Date

   —    December 31, 2005    2.500 to 1.0   

January 1, 2006

  

—

  

March 31, 2006

   3.000 to 1.0   

April 1, 2006

  

—

  

September 30, 2006

   2.000 to 1.0   

October 1, 2006

  

—

  

December 31, 2006

   0.400 to 1.0   

January 1, 2007

  

—

  

March 31, 2007

   0.400 to 1.0   

April 1, 2007

  

—

  

June 30, 2007

   0.400 to 1.0   

July 1, 2007

  

—

  

September 30, 2007

   0.650 to 1.0   

October 1, 2007

  

—

  

December 31, 2007

   0.850 to 1.0   

January 1, 2008

  

—

  

March 31, 2008

   0.900 to 1.0   

April 1, 2008

  

—

  

June 30, 2008

   0.900 to 1.0   

July 1, 2006

  

—

  

September 30, 2008

   0.900 to 1.0   

October 1, 2008

  

—

  

December 31, 2008

   0.900 to 1.0   

January 1, 2009 and thereafter

   5.250 to 1.0   

(c) Minimum Interest Coverage Ratio (Excluding CapEx). Permit the Consolidated
Interest Coverage Ratio (Excluding CapEx), for any Test Period ending during any
period set forth in the table below, to be less than the ratio set forth
opposite such period in the table below:

 

3



--------------------------------------------------------------------------------

Test Period

  

Interest Coverage Ratio
(Excluding CapEx)

    

Closing Date

  

—

  

December 31, 2005

   1.000 to 1.0   

January 1, 2006

  

—

  

June 30, 2006

   1.400 to 1.0   

July 1, 2006

  

—

  

September 30, 2006

   0.875 to 1.0   

October 1, 2006

  

—

  

September 30, 2007

   Waived   

October 1, 2007

  

—

  

December 31, 2007

   Waived   

January 1, 2008

  

—

  

December 31, 2008

   Waived   

January 1, 2009 and thereafter

   3.750 to 1.0   

(d) Capital Expenditure Limit. Make Capital Expenditures during the following
periods that exceed the aggregate amounts set forth opposite each of such
periods; provided, that (i) the amount applicable to the period of April 1, 2007
to June 30, 2007 shall be increased by an amount equal to the excess, if any, of
the amount for the period of January 1, 2007 to March 31, 2007 set forth below
over the actual amount of Capital Expenditures made during the period of
January 1, 2007 to March 31, 2007; (ii) the amount applicable to the period of
July 1, 2007 to September 30, 2007 shall be increased by an amount equal to the
excess, if any, of the collective amounts for the periods of January 1, 2007 to
March 31, 2007 and April 1, 2007 to June 30, 2007 set forth below over the
actual amount of Capital Expenditures made during the period of January 1, 2007
to June 30, 2007; (iii) the amount applicable to the period of October 1, 2007
to December 31, 2007 shall be increased by an amount equal to the excess, if
any, of the collective amounts for the periods of January 1, 2007 to March 31,
2007, April 1 to June 30, 2007 and July 1, 2007 to September 30, 2007 set forth
below over the actual amount of Capital Expenditures made during the period of
January 1, 2007 to September 30, 2007; (iv) the amount applicable to the period
of April 1, 2008 to June 30, 2008 shall be increased by an amount equal to the
excess, if any, of the amount for the period of January 1, 2008 to March 31,
2008 set forth below over the actual amount of Capital Expenditures made during
the period of January 1, 2008 to March 31, 2008; (v) the amount applicable to
the period of July 1, 2008 to September 30, 2008 shall be increased by an amount
equal to the excess, if any, of the collective amounts for the periods of
January 1, 2008 to March 31, 2008 and April 1, 2008 to June 30, 2008 set forth
below over the actual amount of Capital Expenditures made during the period of
January 1, 2008 to June 30, 2008; and (vi) the amount applicable to the period
of October 1, 2008 to December 31, 2008 shall be increased by an amount equal to
the excess, if any, of the collective amounts for the periods of January 1, 2008
to March 31, 2008, April 1, 2008 to June 30, 2008 and July 1, 2008 to
September 30, 2008 set forth below over the actual amount of Capital
Expenditures made during the period of January 1, 2008 to September 30, 2008:

 

Period

   Capital Expenditures     

January 1, 2006

  

—

  

September 30, 2006

   $45,000,000   

October 1, 2006

  

—

  

December 31, 2006

   $55,000,000   

January 1, 2007

  

—

  

March 31, 2007

   $10,000,000   

 

4



--------------------------------------------------------------------------------

April 1, 2007

  

—

  

June 30, 2007

   $65,000,000   

July 1, 2007

  

—

  

September 30, 2007

   $20,000,000   

October 1, 2007

  

—

  

December 31, 2007

   $15,000,000   

January 1, 2008

  

—

  

March 31, 2008

   $28,000,000   

April 1, 2008

  

—

  

June 30, 2008

   $28,000,000   

July 1, 2008

  

—

  

September 30, 2008

   $46,000,000   

October 1, 2008

  

—

  

December 31, 2008

   $10,000,000   

(e) Minimum Consolidated EBITDA. Permit Consolidated EBITDA, for each twelve
(12)-fiscal month period ending on the last day of each fiscal month during each
period set forth in the table below, to be less than the aggregate amount set
forth opposite such period in the table below:

 

Period

  

Consolidated EBITDA

    

December 1, 2006

  

—

  

June 30, 2007

   $25,000,000   

July 1, 2007

  

—

  

July 31, 2007

   $30,000,000   

August 1, 2007

  

—

  

August 31, 2007

   $40,000,000   

September 1, 2007

  

—

  

September 30, 2007

   $40,000,000   

October 1, 2007

  

—

  

October 31, 2007

   $48,000,000   

November 1, 2007

  

—

  

November 30, 2007

   $48,000,000   

December 1, 2007

  

—

  

December 31, 2007

   $48,000,000   

January 1, 2008

  

—

  

January 31, 2008

   $55,000,000   

February 1, 2008

  

—

  

February 29, 2008

   $55,000,000   

March 1, 2008

  

—

  

March 31, 2008

   $55,000,000   

April 1, 2008

  

—

  

April 30, 2008

   $55,000,000   

May 1, 2008

  

—

  

May 31, 2008

   $55,000,000   

June 1, 2008

  

—

  

June 30, 2008

   $55,000,000   

July 1, 2008

  

—

  

July 31, 2008

   $57,000,000   

August 1, 2008

  

—

  

August 31, 2008

   $57,000,000   

September 1, 2008

  

—

  

September 30, 2008

   $57,000,000   

October 1, 2008

  

—

  

October 31, 2008

   $60,000,000   

November 1, 2008

  

—

  

November 30, 2008

   $60,000,000   

December 1, 2008

  

—

  

December 31, 2008

   $60,000,000   

(f) Minimum Liquidity. Other than for each fiscal month ending during the

 

5



--------------------------------------------------------------------------------

period commencing on September 1, 2007 and ending on December 31, 2008,
(i) permit, on the last day of any fiscal month, the sum of (A) the unutilized
and available Revolving Commitments plus (B) the qualified and unrestricted cash
and Cash Equivalents held by Loan Parties to be less than $75,000,000 (the
“Liquidity Requirement”) or (ii) fail to deliver any certificate in respect of
the Liquidity Requirement required to be delivered pursuant to
Section 5.01(m)(v) of this Agreement (Monthly Reports).”

(d) Clause (e) of Section 8.01 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(e) default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of:
(i) with respect to a default under Section 5.01(m)(iv) (Monthly Reports), six
(6) Business Days after the occurrence of such default, (ii) with respect to a
default under Section 5.01(m)(v) (Monthly Reports), two (2) Business Days after
the occurrence of such default, and (iii) with respect to any other default,
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to Borrowers;”

SECTION 2. Acknowledgement by Borrowers of Obligations. The Borrowers hereby
acknowledge, confirm, and agree that as of the close of business on
September 27, 2007, (a) the Borrowers are indebted to the Lenders in respect of
the Revolving Loans in the principal amount of approximately US$20,000,000.00
(subject to currency exchange fluctuations) and (b) the Borrowers are indebted
to the Lenders in respect of the Letters of Credit in the principal amount of
approximately US$24,514,977.37 (subject to currency exchange fluctuations and
reductions for any Letters of Credit which are drawn and reimbursed after
September 27, 2007).

SECTION 3. Representations, Warranties and Covenants of Loan Parties. To induce
the Agents and Lenders to execute and deliver this Amendment, each of the Loan
Parties represents, warrants and covenants that:

(a) The execution, delivery and performance by the Loan Parties of this
Amendment and all documents and instruments delivered in connection herewith and
the Credit Agreement and all other Loan Documents have been duly authorized, and
this Amendment and all documents and instruments delivered in connection
herewith and the Credit Agreement and all other Loan Documents are legal, valid
and binding obligations of the Loan Parties enforceable against the Loan Parties
in accordance with their respective terms, except as the enforcement thereof may
be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

(b) After giving effect to this Amendment, each of the representations and
warranties made by or on behalf of such Loan Party to either Agent or any Lender
in any of the Loan Documents was true and correct when made and in all material
respects is true and correct on and as of the date of this Amendment with the
same full force and effect as if each of such representations and warranties had
been made by such Loan Party on the date hereof and in this Amendment, and each
of the agreements and covenants in the Credit Agreement and the other Loan
Documents is hereby reaffirmed with the same force and effect as if each were
separately stated herein and made as of the date hereof;

(c) Neither the execution, delivery and performance of this Amendment and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated

 

6



--------------------------------------------------------------------------------

hereby or thereby (i) does or shall contravene, result in a breach of, or
violate (A) any provision of any Loan Party’s corporate charter, bylaws,
operating agreement, purchase agreement, or other governing documents, (B) any
law or regulation, or any order or decree of any court or government
instrumentality, or (C) any indenture, mortgage, deed of trust, lease, agreement
or other instrument to which any Loan Party is a party or by which any Loan
Party or any of its property is bound or (ii) requires any notice to,
registration or filing with, acceptance, consent or approval of, or any other
action by, any Governmental Authority;

(d) Agents’ and Lenders’ security interests in the Collateral continue to be
valid, binding, and enforceable first-priority security interests which secure
the Obligations (subject only to any Liens permitted under the Loan Documents),
and no tax or judgment liens are currently of record against any Loan Party or
any Subsidiary thereof; and

(e) The recitals to this Amendment are true and correct.

SECTION 4. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically set forth herein, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement or any other
Loan Documents, and all rights of Agents and Lenders and all of the Obligations,
shall remain in full force and effect; provided that in the event of a conflict
between the terms and provisions of the Credit Agreement or any other Loan
Documents (other than this Amendment), the terms and provisions of the Credit
Agreement (as amended hereby, and as the same has been and hereafter may be
amended, restated, supplemented or otherwise modified from time to time) shall
control. Each Loan Party hereby confirms that the Credit Agreement and the other
Loan Documents are in full force and effect and that neither such Loan Party nor
any of its Subsidiaries has any defenses, setoffs, claims, or counterclaims to
the Obligations under the Credit Agreement or any other Loan Documents.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Credit Agreement or any other Loan Documents, (ii) amend, modify or
operate as a waiver of any provision of the Credit Agreement or any other Loan
Documents or any right, power or remedy of any Agent or any Lender thereunder,
or (iii) constitute a course of dealing or other basis for altering any
Obligations or any other contract or instrument. Except as expressly set forth
herein, each of the Agents and Lenders reserves all of its rights, powers, and
remedies under the Credit Agreement, the other Loan Documents, and/or applicable
law. Except as expressly set forth herein, all of the provisions of the Credit
Agreement and the other Loan Documents, including, without limitation, the time
of the essence provisions, are hereby reiterated, and if ever waived,
reinstated.

(c) Upon the effectiveness of this Amendment, all references to the Credit
Agreement in any Loan Document shall mean and be a reference to the Credit
Agreement, as amended hereby, and the term “Loan Documents” shall include,
without limitation, this Amendment.

SECTION 5. Costs and Expenses. Each of the Borrowers and the other Loan Parties
agrees jointly and severally to reimburse Agents and Lenders for all reasonable
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment and the other agreements and documents executed
in connection herewith.

 

7



--------------------------------------------------------------------------------

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile
transmission a signature page of this Amendment signed by such party, and any
such facsimile signature shall be treated in all respects as having the same
effect as an original signature. Any party delivering by facsimile transmission
a counterpart executed by it shall promptly thereafter also deliver a manually
signed counterpart of this Amendment.

SECTION 9. Time of Essence. Time is of the essence in the payment and
performance of each of the obligations of any of the parties hereunder and with
respect to all conditions to be satisfied by such party.

SECTION 10. Further Assurances. Each Loan Party agrees to take, and to cause its
Subsidiaries to take, all further actions and to execute and deliver, and to
cause its Subsidiaries to execute and deliver, all further documents as the
Agents, or either of them, may from time to time reasonably request to carry out
the transactions contemplated by this Amendment.

SECTION 11. Effectiveness. This Amendment shall become effective at the time
(the “Effective Date”) that all of the following conditions precedent have been
satisfied (or waived) as determined by the Required Lenders in their sole
discretion (as evidenced by the Required Lenders’ execution and delivery of this
Amendment):

(a) Agreement. Duly executed signature pages for this Amendment signed by the
Required Lenders and Loan Parties shall have been delivered to the
Administrative Agent.

(b) Representations and Warranties. The representations and warranties contained
herein shall be true and correct in all material respects, and no Event of
Default or Default shall exist on the Effective Date.

(c) Payment of Commitment Fees and Letter of Credit Fees. All outstanding
Commitment Fees and Fees related to any of the Letters of Credit shall each have
been paid in cash to the Administrative Agent.

(d) Expenses. All of the expenses owing the Agents under Section 10.03 of the
Credit Agreement shall have been paid in full.

*** Signature Pages Follow ***

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Eighth Amendment to Credit Agreement has been executed
by the parties hereto as of the date first written above.

 

MAGNACHIP SEMICONDUCTOR S.A., a Luxembourg company By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:   MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a
Delaware limited liability company By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:   MAGNACHIP SEMICONDUCTOR LLC, a Delaware limited
liability company By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS MAGNACHIP SEMICONDUCTOR, INC., a California corporation
By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR SA HOLDINGS LLC, a Delaware limited liability company
By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR LIMITED, a company incorporated in England and Wales
with registered number 05232381 By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR, INC., a Japanese company By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

For execution as a deed:

 

EXECUTED AS A DEED by     )        )    as duly appointed attorney     )   
pursuant to a power of attorney     )    dated     )    for and on behalf of    
)    MAGNACHIP SEMICONDUCTOR     )    LIMITED     )    in the presence of:     )
  

 

Witness:  

 

    Witness:  

 

Name:       Name:   Address:       Address:  

For execution otherwise than as a deed:

 

SIGNED by  

/s/ Robert Krakauer

    )                )          as duly appointed attorney     )         
pursuant to a power of attorney     )          dated     )          for and on
behalf of     )          MAGNACHIP SEMICONDUCTOR     )          LIMITED     )   
      in the presence of:     )         

 

Witness:  

/s/ John McFarland

  Name:   John McFarland   Address:   891 Daechi-dong, Gangnam-gu, Seoul, Korea

CERTIFICATION LANGUAGE

I, the undersigned, being a director of MagnaChip Semiconductor Limited, do
hereby certify that this document is a true and complete copy of its original.

 

/s/ Robert Krakauer

[Name]   Robert Krakauer Date:

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR B.V. By:  

/s/ Stefan Boermans

 

/s/ A.M.L. Kuijpers

Name:   S. Boermans   A.M.L. Kuijpers Title:   Director   Director

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR HOLDING
COMPANY LIMITED, a British Virgin Islands
company By:  

/s/ John McFarland

Name:   John McFarland Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR,

LTD., a Taiwan company

By:  

/s/ Robert Krakauer

Name:   Robert Krakauer Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

IC MEDIA INTERNATIONAL CORPORATION, a
Cayman Islands company By:  

/s/ John McFarland

Name:   John McFarland Title:   Director

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Arranger,

Syndication Agent and Documentation

Agent

By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director, Banking Products Services, U.S. By:
 

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director, Banking Products Services,
U.S.

UBS AG, STAMFORD BRANCH, as

Administrative Agent and Collateral Agent

By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director, Banking Products Services, U.S. By:
 

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director, Banking Products Services,
U.S.

UBS LOAN FINANCE LLC, as

Swingline Lender

By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director, Banking Products Services, U.S. By:
 

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director, Banking Products Services,
U.S.

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

KOREA EXCHANGE BANK By:  

/s/ Il-Won Joo

Name:   Il-Won Joo Title:   Senior Relationship Manager

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

 

Name:   Title:  

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By:  

/s/ Carl Cho

Name:   Carl Cho Title:   Director

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A. By:  

/s/ William A. Austin

Name:   William A. Austin Title:   Exec. Director

Signature Page to Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Paul O’Leary

Name:   Paul O’Leary Title:   Vice President DEUTSCHE BANK TRUST COMPANY
AMERICAS By:  

/s/ Susan LeFevre

Name:   Susan LeFevre Title:   Director

Signature Page to Eighth Amendment to Credit Agreement